Citation Nr: 1001219	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  08-08 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.

3.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for obstructive sleep 
apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to July 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2005 and February 2006 rating 
decisions of a Department of Veterans Affairs (VA) Regional 
Office (RO) that denied the Veteran's claims for service 
connection for diabetes mellitus, peripheral neuropathy of 
the upper and lower extremities, hypertension, and 
obstructive sleep apnea.  In September 2009, the Veteran 
testified before the Board at a hearing that was held via 
videoconference from the RO.

The issues of entitlement to service connection for 
peripheral neuropathy of the upper extremities, hypertension, 
and obstructive sleep apnea are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus first manifested during 
his period of active service.

2.  The Veteran's diabetic peripheral neuropathy of the lower 
extremities first manifested during his period of active 
service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was incurred during the Veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131; 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

2.  Diabetic peripheral neuropathy of the lower extremities 
was incurred during the Veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA duties pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied with 
respect to the issues of entitlement to service connection 
for diabetes mellitus and peripheral neuropathy of the lower 
extremities is not required.  The Board finds that no further 
notification or assistance is necessary, and that deciding 
the appeal at this time is not prejudicial to the appellant.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including diabetes mellitus and acute and subacute 
peripheral neuropathy, will be rebuttably presumed if they 
are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

A veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  
The Veteran in this case served on active duty from October 
1968 to July 1989.  A review of his service personnel records 
shows that he did not have service in Vietnam or in any other 
location where herbicide agents have been determined to have 
been used.  Accordingly, the Veteran's service does not 
qualify him for service connection for diabetes mellitus or 
peripheral neuropathy on a presumptive basis. 

The Veteran, however, does not contend that he is entitled to 
service connection for diabetes mellitus on a presumptive 
basis.  Rather, the Veteran asserts that he first manifested 
signs and symptoms of diabetes mellitus during his period of 
active service, and that he is therefore entitled to service 
connection for the diabetes mellitus with which he was 
formally diagnosed in January 2004, approximately 15 years 
after his separation from service.  

The Veteran's service treatment records show that he was 
found to have elevated blood glucose on one occasion in March 
1984.  The Veteran at that time had undergone coronary artery 
risk evaluation, and was found to have a fasting blood sugar 
of 108.  He was assessed with glucose intolerance.  His 
service treatment records also show that beginning in 
December 1970, he experienced various skin problems, 
including pyoderma of the lower extremities, groin rashes, 
and foot infections that periodically reappeared throughout 
the length of his military service.  His service treatment 
records additionally show that he was assessed with frequent 
urination in February 1985, cellulitis in July 1986, 
urethritis in August 1987, and persistent microscopic 
hematuria and an elevated white blood cell count in June 
1989.  In November 1987, he was determined to be clinically 
obese.  Subsequent records show that his weight continued to 
increase, demonstrating difficulty in controlling his weight.  
The Veteran has reported that during service he experienced 
frequent incidents of blurred vision, light-headedness, and 
soaking night sweats, although this is not reflected in his 
service medical records.  His service medical records 
similarly do not reflect a specific diagnosis of diabetes 
mellitus, or precursors to diabetes mellitus.  Significantly, 
however, there are no records demonstrating that the 
Veteran's blood glucose level was tested after the March 1984 
diagnosis of glucose intolerance.

In support of his claim, the Veteran submitted medical 
articles detailing the links between pyoderma, a skin disease 
resulting in necrotic tissue, causing deep ulcers that 
usually occur on the legs, and immune system dysfunction; an 
elevated white blood cell count and worsening insulin 
sensitivity, a precursor to the development of diabetes 
mellitus, type II; and the link between infections and 
diabetes mellitus.  The Veteran argues that these articles 
support his assertions that the symptoms he exhibited in 
service were the preliminary manifestations of diabetes 
mellitus.

Post-service records demonstrate that a clinical diagnosis of 
diabetes mellitus was not made until January 2004, after the 
Veteran complained of symptoms which were later determined to 
be consistent with severe peripheral neuropathy of the lower 
extremities.  After blood testing revealed findings 
indicative of diabetes mellitus, the peripheral neuropathy 
was attributed to diabetes mellitus.  Earlier records, 
however, show that the Veteran continued to experience skin 
problems, and difficulty with infections and microscopic 
hematuria after his separation from service.

A November 2005 letter from the Veteran's family practitioner 
supports an etiological relationship between the Veteran's 
diabetes mellitus and his active service.  Given the advanced 
state of the Veteran's diabetes mellitus at the time of his 
initial diagnosis, it appeared that the Veteran would have 
had diabetes mellitus at a young age, and more likely than 
not, since his military service.  The appearance of his 
diseased and damaged nerves suggested that he had had 
diabetes mellitus for greater than 25 years.

A February 2006 letter from the Veteran's treating 
endocrinologist detailed the history of the Veteran's 
diagnosis of diabetes mellitus, stemming from EMG and nerve 
conduction studies that had revealed neuropathy, and 
screening for diabetes mellitus conducted at that time.  The 
physician explained that it was not uncommon for the 
diabetes-related complication of neuropathy to be discovered 
before the diabetes itself, and the fact that neuropathy was 
discovered prior to the diabetes mellitus did not indicate 
that the diabetes mellitus had not caused the neuropathy.  It 
was well-known in medical literature that advanced neuropathy 
could be the presenting symptom of diabetes mellitus.  
Certain individuals appeared to be predisposed to developing 
neuropathy as a complication of even mild degrees of 
abnormalities in glucose metabolism.  In the case of the 
Veteran, it was very likely that he had experienced impaired 
glucose tolerance for many years prior to being diagnosed 
with diabetes mellitus, which led to his neuropathy.  The 
fact that impaired glucose tolerance was not discovered 
earlier despite his regular medical follow-up was not 
necessarily surprising, as routine lab tests were unlikely to 
uncover that abnormality.

In a July 2006 letter, the Veteran's podiatrist stated that 
he had been treating the Veteran for diabetes-related foot 
and ankle problems for the past two years.  A review of the 
Veteran's service treatment records demonstrated that he had 
been treated for ankle and foot infections on several 
occasions during service.  In the podiatrist's experience, it 
was more likely than not that the infections demonstrated in 
service were related to diabetes mellitus.  The Veteran's 
current neuropathy condition was advanced for someone who had 
just been diagnosed with diabetes mellitus two years earlier.  
Based upon the amount of damage to the Veteran's feet, it 
appeared that he would have had the condition for greater 
than 25 years.

In a letter received from the Veteran's family practitioner 
in August 2006, the Veteran's physician stated that she had 
been treating the Veteran for the past two years.  After 
reviewing the Veteran's past clinical records, including his 
service treatment records, she felt that several of the 
symptoms for which the Veteran was treated in service may 
have been related to diabetes mellitus.  His service 
treatment records, for example, demonstrated hospitalization 
for treatment of a wound that had not healed, which could 
represent a sign of diabetes mellitus.  Also supportive of 
this assessment was the fact that the severity of the 
Veteran's diabetes mellitus at the time of his initial 
diagnosis suggested that it had been present for many years 
prior to the initial diagnosis, as it would be quite unusual 
for a patient who had only had diabetes mellitus for a few 
years to manifest the degree of neuropathy that the Veteran 
currently had.

In January 2008, the Veteran's endocrinologist submitted an 
additional letter in support of the Veteran's claim, again 
stating that the Veteran likely experienced impaired glucose 
intolerance, or even overt diabetes mellitus, for many years 
prior to his diagnosis of diabetes mellitus.

Resolving all doubt in the Veteran's favor, the Board finds 
that the evidence at the very least is in equipoise, and that 
service connection for diabetes mellitus is therefore 
warranted.  Despite a lack of in-service evidence 
demonstrating a diagnosis of diabetes mellitus, the record is 
in equipoise regarding a finding that the Veteran's diabetes 
mellitus had it symptomalogical onset during service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The 
Veteran has submitted credible lay statements attesting to 
the in-service occurrence of symptoms compatible with a 
diagnosis of diabetes mellitus, and private physicians have 
opined that the Veteran's diabetes mellitus more likely than 
not first manifested during his period of active military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As the record additionally demonstrates an etiological 
relationship between the Veteran's diabetes mellitus and his 
peripheral neuropathy of the lower extremities, the Board 
concludes that service connection for peripheral neuropathy 
of the lower extremities is warranted.  Resolving the benefit 
of the doubt in the favor of the Veteran, the Board finds 
that diabetes mellitus was incurred during active service.  
Therefore, service connection for diabetes mellitus and 
peripheral neuropathy of the lower extremities is granted.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus is granted.

Service connection for diabetic peripheral neuropathy of the 
lower extremities is granted.


REMAND

Additional development is needed prior to further disposition 
of the claims of entitlement to service connection for 
peripheral neuropathy of the upper extremities, hypertension, 
and obstructive sleep apnea.

The Veteran contends that he has peripheral neuropathy of the 
upper extremities, hypertension, and obstructive sleep apnea 
as a result of his service-connected diabetes mellitus.

First, with respect to the Veteran's claim of entitlement to 
service connection for peripheral neuropathy of the upper 
extremities, the record reflects that the Veteran has been 
treated for "poly peripheral neuropathy" since May 2004.  
None of the records pertaining to such treatment, however, 
specifically identify the upper extremities as being affected 
by peripheral neuropathy; the records specifically mention 
only the lower extremities as being affected by diabetic 
peripheral neuropathy.

The distinction between whether his upper extremity 
complaints are attributable to diabetes mellitus or to 
another etiology is significant because the record reflects 
that the Veteran was diagnosed with ulnar neuropathy in 
service, and that he was diagnosed with carpal tunnel 
syndrome in May 2002.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 
8 Vet. App. 69 (1995).  The Veteran has not yet been afforded 
a VA examination with respect to this issue.  Because the 
etiology of the Veteran's upper extremity complaints is 
critical in determining whether he is entitled to service 
connection, the Board concludes that a VA examination to 
determine the etiology is necessary.  

Next, with respect to the claim of entitlement to service 
connection for hypertension, the Veteran underwent VA 
cardiovascular examination in May 2008, as a result of which 
he was diagnosed with hypertension.  The examiner did not 
comment as to whether the Veteran's hypertension was related 
to either his active service or his diabetes mellitus.

The record, however, reflects that the Veteran has been 
diagnosed with left ventricular diastolic dysfunction that is 
partly caused by his diabetes mellitus.  No treating medical 
provider has specifically related the Veteran's hypertension 
to his diabetes mellitus.  Despite that the Veteran already 
underwent VA examination, because the record reflects that 
the Veteran's left ventricular diastolic dysfunction is 
partly caused by his diabetes mellitus, and it is unclear to 
the Board whether the Veteran's diabetes mellitus either 
caused or contributed to his development of hypertension, the 
Board concludes that a remand for an etiological opinion is 
necessary.

Lastly, the Veteran was diagnosed with obstructive sleep 
apnea in April 2002, following a sleep study which 
demonstrated severe snoring and severe obstructive sleep 
apnea.  The Veteran underwent VA respiratory examination in 
January 2006, as a result of which his diagnosis of 
obstructive sleep apnea was confirmed.  The examiner 
determined that severe weight gain was the most likely 
etiology of the Veteran's obstructive sleep apnea.  
Significantly, however, the examiner did not address whether 
the Veteran's weight gain was attributable to his service-
connected diabetes mellitus.  Because the Veteran's weight 
gain may have been related to his diabetes mellitus, the 
Board concludes that an additional etiological opinion with 
respect to the issue of entitlement to service connection for 
obstructive sleep apnea is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining whether any currently 
diagnosed neurological disorder of the 
upper extremities is related to the 
Veteran's active service, including his 
service-connected diabetes mellitus.  
The claims file must be made available 
to and be reviewed by the examiner in 
conjunction with rendering the 
requested opinions.  The examiner must 
indicate in the examination report that 
the claims file was reviewed. The 
examiner should specifically opine as 
to whether it is as likely as not (a 50 
percent probability or greater) that 
any currently diagnosed neurological 
disorder (including peripheral 
neuropathy or carpal tunnel syndrome) 
is related to the Veteran's active 
service, including his service-
connected diabetes mellitus.  In this 
regard, the examiner should 
specifically comment as to the ulnar 
neuropathy for which the Veteran was 
treated in March 1988 in determining 
the likely etiologies for all currently 
diagnosed disorders, and address the 
Veteran's report of continuity of 
symptomatology since service.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was 
inadequate where the examiner did not 
comment on the Veteran's report of in- 
service incurrence but relied on the 
absence of evidence in the Veteran's 
service medical records to provide a 
negative opinion).  The examiner should 
also comment as to whether it is at 
least as likely as not that the Veteran 
met the criteria for a diagnosis of 
peripheral neuropathy, or any other 
neurological disorder of the upper 
extremities, within a year of his 
separation from service.  The examiner 
should provide the rationale, with 
citation to relevant medical findings, 
for the opinions provided.

2.  Forward the claims file to a 
qualified physician for the purpose of 
reviewing the claims file and rendering 
an opinion as to whether it is at least 
as likely as not (50 percent 
probability or greater) that the 
Veteran's hypertension developed as a 
result of his service-connected 
diabetes mellitus.  No additional 
examination of the Veteran is 
necessary, unless the examining 
physician determines otherwise.  In 
answering the question, the examiner 
should specifically consider whether 
the Veteran's diabetes mellitus 
manifested prior to the formal 
diagnosis in January 2004, and, if so, 
whether it had manifested to a degree 
which as likely as not could have 
caused or contributed to the 
hypertension with which he was 
diagnosed in March 2000.  The claims 
file should be reviewed by the examiner 
and the report should note that review 
and discuss the private and VA medical 
records of treatment relating to 
diabetes and hypertension.  The 
rationale for all opinions, with 
citation to relevant medical findings, 
must be provided.

3.  Forward the claims file to a 
qualified physician for the purpose of 
reviewing the claims file and rendering 
an opinion as to whether it is at least 
as likely as not (50 percent 
probability or greater) that the 
Veteran's obstructive sleep apnea 
developed as a result of his service-
connected diabetes mellitus.  No 
additional examination of the Veteran 
is necessary, unless the examining 
physician determines otherwise.  In 
answering the question, the examiner 
should specifically consider whether 
the Veteran's diabetes mellitus 
manifested prior to the formal 
diagnosis in January 2004, and, if so, 
whether it resulted in weight gain 
which as likely as not could have 
caused or contributed to the 
obstructive sleep apnea with which he 
was diagnosed in April 2002.  The 
claims file should be reviewed by the 
examiner and the report should note 
that review and discuss the private and 
VA medical records of treatment 
relating to diabetes and obstructive 
sleep apnea.  The rationale for all 
opinions, with citation to relevant 
medical findings, must be provided.

4. Then, readjudicate the Veteran's 
claims for service connection for 
peripheral neuropathy of the upper 
extremities, hypertension, and 
obstructive sleep apnea. If action 
remains adverse to the Veteran, issue a 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Nancy Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


